SUPPLEMENT DATED DECEMBER 12, 2011 TO PROSPECTUS DATED MAY 21, 2007 FOR FUTURITY NY PROSPECTUSES DATED MAY 1, 2006 FOR COLUMBIA ALL-STAR NY, COLUMBIA ALL-STAR EXTRA NY, AND COLUMBIA ALL-STAR FREEDOM NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C This supplement contains information about the Invesco V.I. Capital Appreciation Fund that is available under your Contract. The Board of Trustees of the AIM Variable Insurance Fund (Invesco Variable Insurance Fund) approved a proposal to reorganize the Invesco V.I. Capital Appreciation Fund with and into the Invesco Van Kampen V.I. Capital Growth Fund. The reorganization is subject to certain conditions, including approval by shareholders of the Invesco V.I. Capital Appreciation Fund. A combined proxy statement/prospectus will be sent to shareholders of the Invesco V.I. Capital Appreciation Fund to seek their approval of the reorganization. It is currently anticipated that a shareholder meeting regarding the reorganization will be held in or around April, 2012. If shareholders approve the proposal relating to the reorganization, shortly after shareholder approval, all of the assets of the Invesco V.I. Capital Appreciation Fund will be transferred to the Invesco Van Kampen V.I. Capital Growth Fund. Shareholders of the Invesco V.I. Capital Appreciation Fund will receive shares of the Invesco Van Kampen V.I. Capital Growth Fund in exchange for their shares of the Invesco V.I. Capital Appreciation Fund. Please retain this supplement with your prospectus for future reference. All-Stars, Futurity (NY)12/2011
